Title: From Thomas Jefferson to George Washington, 18 December 1792
From: Jefferson, Thomas
To: Washington, George



Dec. 18. 92.

Th: Jefferson has the honor to send the President 2 Cents made on Voigt’s plan, by putting a silver plug worth ¾ of a cent into a copper worth ¼ of a cent. Mr. Rittenhouse is about to make a few by mixing the same plug by fusion with the same quantity of copper. He will then make of copper alone of the same size, and lastly he will make the real cent, as ordered by Congress, four times as big. Specimens of these several ways of making the cent will be delivered to the Committee of Congress now having that subject before them.
